Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 45-63 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210198321A1, Published 07/01/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See e.g. ¶[0281] “www.okairos.com/e/inners.php?m=00084 “

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 depends upon claim 1, which has been cancelled.  For the purpose of prior art, claim 46 will be interpreted as depending upon claim 45, but must be amended for further clarification.

Claims 50-54 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50-54 and 56-57 provide the limitation “wherein the fragments are not adjacent to each other” when referencing fragments of a particular protein.  Said fragments are then arranged within a larger protein.  However, as the claims reference multiple fragments from a singular protein which are then arranged together in another protein/polypeptide, it is unclear if the fragments are not sequentially adjacent to each other from the protein from which they were originally derived, or if the fragments are not adjacent to each other in the resulting engineered protein.  For instance, SEQ ID NO:1 comprises the following sequence (MEHDLERGPPGPRRPPRGPP) and SEQ ID NO: 6 comprises the following sequence (MGSLEMVPMG).  Under one reasonable interpretation, two fragments of SEQ ID NO:1 could be MEHDLERG and if the fragment cannot be adjacent in the original sequence, another fragment could be PGPRRPPRGPP.  In the final resulting polypeptide, the two fragments could be next to each other (MEHDLERG-PGPRRPPRGPP).  However, in the alternate interpretation, the two fragments could be MEHDLERG and PPGPRRPPRGPP, which are adjacent to each other in the original protein, but cannot be adjacent to each other in the final polypeptide (e.g. MEHDLERG-MGSLEMVPMG-PPGPRRPPRGPP).  From the wording of the claims, it is unclear as to whether or not the fragments are not to be adjacent to each other in the original protein, the final engineered protein, or both.  
For at least these reasons, claims 50-54 and 56-57 are rejected on the grounds of being indefinite. 

Claims 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 provides the limitations of wherein the polypeptide comprises:(a) a first and a second fragment of LMP1, a first and a second fragment of LMP2, a fragment of EBNA1 consisting of SEQ ID NO: 12, and a first and a second fragment of EBNA3A, wherein the fragments are not adjacent to each other.  However, claim 45 upon which claim 55 depends provides a singular sequence for each of LMP1, LMP2, EBNA1, and EBNA3A (SEQ ID NOs: 1, 6, 11, and 13, respectively), so it is unclear if this claim is in addition to the fragments of each protein already recited in claim 45 (e.g. making three fragments of LMP1, 3 fragments of LMP2, two fragments of EBNA1, and three fragments of EBNA3A), or if the claim is attempting to further limit the claim upon which it depends, as claim 45 does not refer to the EBV proteins by name, only by sequence.  Claim 56 is rejected for similar reasoning.  The interpretation of the claims will be provided with any prior art rejection, but must be clarified.  
For at least these reasons, claims 55 and 56 are rejected on the grounds of being indefinite.

Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 is rejected for depending upon itself.  For the purpose of prior art, the claim will be interpreted as depending upon claim 60, but must be amended for further clarification.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 45 is drawn to a polynucleotide encoding a polypeptide comprising: 
(a) at least one fragment of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 1, 
(b) at least one fragment of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 6, 
(c) at least one fragment of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 11, and 
(d) at least one fragment of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 13, wherein the polynucleotide is operatively linked to one or more sequences which direct expression of said polypeptide in a host cell.  
Further limitations on the polynucleotide of claim 45 are wherein the polypeptide further comprises at least one fragment of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 21 (claim 46); wherein the polypeptide comprises: 
(a) at least two fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 1, 
(b) at least two fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 6, 
(c) at least two fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 11, 
(d) at least two fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 13, or 
(e) at least two fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 21 (claim 47); wherein the polypeptide comprises: 
(a) at least three fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 1, 
(b) at least three fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 6, 
(c) at least three fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 11, (d) at least three fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 13, or 
(e) at least three fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 21 (claim 48); wherein the polypeptide comprises: 
(a) at least four fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 1, 
(b) at least four fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 6, 
(c) at least four fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 11, 
(d) at least four fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 13, or 
(e) at least four fragments of at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 20, at least 30, at least 40, at least 50, at least 60, at least 70, at least 80 at least 90 or at least 100 amino acids of SEQ ID NO: 21 (claim 49); wherein the fragments of SEQ ID NO: 1 are not adjacent to each other (claim 50); wherein the fragments of SEQ ID NO: 6 are not adjacent to each other (claim 51); wherein the fragments of SEQ ID NO: 11 are not adjacent to each other (claim 52); wherein the fragments of SEQ ID NO: 13 are not adjacent to each other (claim 53); wherein the fragments of SEQ ID NO: 21 are not adjacent to each other (claim 54); wherein the polypeptide comprises:(a) a first and a second fragment of LMP1, wherein said first and second fragments of LMP1 are selected from the group consisting of SEQ ID NOs: 2-5 and wherein said first and second fragments of LMP1 are not adjacent to each other in the polypeptide, (b) a first and a second fragment of LMP2, wherein said first and second fragments of LMP1 are selected from the group consisting SEQ ID NOs: 7-10 and wherein said first and second fragments of LMP2 are not adjacent to each other in the polypeptide, (c) a fragment of EBNA1 consisting of SEQ ID NO: 12, and (d) a first and a second fragment of EBNA3A, wherein said first and second fragments of EBNA3A are selected from the group consisting SEQ ID NOs: 14-20 and wherein said first and second fragments of EBNA3A are not adjacent to each other in the polypeptide (claim 55); wherein the polypeptide comprises:
(a) a first fragment of LMP1 consisting of SEQ ID NO: 2, 
(b) a second fragment of LMP1 consisting of SEQ ID NO: 3, 
(c) a third fragment of LMP1 consisting of SEQ ID NO: 4, 
(d) a fourth fragment of LMP1 consisting of SEQ ID NO: 5, 
(e) a first fragment of LMP2 consisting of SEQ ID NO: 7, 
(f) a second fragment of LMP2 consisting of SEQ ID NO: 8, 
(g) a third fragment of LMP2 consisting of SEQ ID NO: 9, 
(h) a fourth fragment of LMP2 consisting of SEQ ID NO: 10, 
(i) a first fragment of EBNA1 consisting of SEQ ID NO: 12, 
(j) a first fragment of EBNA3A consisting of SEQ ID NO: 14, 
(k) a second fragment of EBNA3A consisting of SEQ ID NO: 15, 
(I) a third fragment of EBNA3A consisting of SEQ ID NO: 16, 
(m) a fourth fragment of EBNA3A consisting of SEQ ID NO: 17, 
(n) a fifth fragment of EBNA3A consisting of SEQ ID NO: 18, 
(o) a sixth fragment of EBNA3A consisting of SEQ ID NO: 19, and 
(p) a seventh fragment of EBNA3A consisting of SEQ ID NO: 20; wherein the first, second, third and fourth LMP1 fragments are not adjacent to each other; the first, second, third and fourth LMP2 fragments are not adjacent to each other; and the first, second, third, fourth, fifth, sixth, and seventh EBNA3A fragments are not adjacent to each other (claim 56); wherein the polypeptide further comprises:(a) a first fragment of ZEBRA consisting of SEQ ID NO: 22, and (b) a second fragment of ZEBRA consisting of SEQ ID NO: 23; wherein the first and second ZEBRA fragments are not adjacent to each other (claim 57); wherein the polypeptide is at least 80%, at least 85%, at least 90%, at least 95% or at least 99% identical to SEQ ID NO: 24 or SEQ ID NO: 26 (claim 58);  and wherein the fragments are immunogenic fragments (claim 59).  
Claim 60 is drawn to a vector comprising the polynucleotide of claim 45.
Further limitations on the vector of claim 60 are wherein the vector is an adenovirus vector or a vaccinia virus vector (claim 61); which is a ChAd155-EBV-L expression vector comprising a nucleic acid sequence at least 90%, at least 95%, at least 96%, at least 97%, at least 98% or at least 99% identical to SEQ ID NO: 50 (claim 62); and which is a ChAd155-EBV-LLy expression vector comprising a nucleic acid sequence at least 90%, at least 95%, at least 96%, at least 97%, at least 98% or at least 99% identical to SEQ ID NO: 51 (claim 63).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 45-54 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US20090324630A1, Pub. 12/31/2009; hereafter “Jensen”) in view of Cobbold et. al. (US20140004081A1, Pub. 01/02/2014; hereafter “Cobbold”.)
The Prior Art
Jensen teaches vectors which encode multiple viral antigens in a single construct (“chimeric polypeptide”), including multiple viral antigens from Epstein-Barr virus (EBV, human herpesvirus type 4, HHV-4; entire document; see abstract, reference claim 1.)  Jensen teaches the EBV antigens may be any combination of immunogenic peptides from EBNA1, EBNA3A, LMP1, or LMP2 (reference claim 4; ¶[0066-0068]; instant claim 59).  Jensen teaches the immune response to EBV appears to follow a hierarchy of immunodominance among eight latent proteins: EBNA1, EBNA2, EBNA3A, EBNA3B, EBNA3C, EBNALP and LMPs 1 and 2, with the EBNA3 family of nuclear proteins representing the dominant target antigen (¶[0065-0066]).  Jensen teaches adenoviruses may be engineered to deliver these antigenic fusion proteins (¶[0011][0056][0064][0115]; instant claims 60-61).
While Jensen generates recombinant adenoviruses which express chimeric antigens, and Jensen teaches the chimeric antigens may be any combination of peptides from EBV, including peptides from LMP1, LMP2, EBNA1, and EBNA3A, Jensen fails to teach the specific sequences of each full-length protein or desired peptide for use in the chimeric antigenic polypeptide.  However, sequences for EBV are known in the art, especially antigenic sequences, as taught by Cobbold.
Cobbold teaches immunodominant proteins for EBV are known and well-characterized in the art, and lists known CD4+ and CD8+ T cell epitopes from lytic and latent cycle EBV proteins in Table 3.  Cobbold teaches known epitopes from LMP1, LMP2, EBNA1, EBNA3A, and BZLF1 (ZEBRA).  These peptides range in size from 9mers to 15mers; looking at the CD8+ T cell epitopes of Cobbold in Table 3 shows sequences that align with 100% identity to SEQ ID NO:1 (SEQ ID NOs: 103-108 of Cobbold), SEQ ID NO: 6 (SEQ ID NOs: 109-122, 124-132 of Cobbold), SEQ ID NO: 11 (SEQ ID NOs: 61-65 of Cobbold), SEQ ID NO: 13 (SEQ ID NOs:69-71,73-81 of Cobbold), and SEQ ID NO: 21 (SEQ ID NOs: 146-150, 152-153 of Cobbold).  Some of these epitopes are overlapping while others are not adjacent to each other in the original full-length protein (Instant claims 50-54).  As Cobbold teaches multiple short immunogenic peptides of EBV proteins EBNA1, EBNA3A, LMP1, BZLF1, and LMP2, and Jensen teaches that chimeric polypeptides may be generated from multiple antigens such as said EBV proteins, it would be obvious to a skilled artisan through routine experimentation to arrive at a chimeric polypeptide like those claimed in instant claims 45-49, or an adenovirus vector which encodes said chimeric EBV antigenic polypeptide like those of instant claims 60-61 in view of the chimeric EBV antigens taught by Jensen.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Jensen in order to utilize EBV peptide sequences which were known CD4 or CD8 T-cell epitopes, thereby generating multi-epitope chimeric antigens.  One would have been motivated to do so, given the suggestion by Jensen that EBV proteins such as EBNA3A and LMP1 were immunogenic, and given the teachings as to the exact epitopes for EBNA1, EBNA3A, LMP1, LMP2, and BZLF1 by Cobbold, it would have been routine and obvious for a skilled artisan to generate a chimeric peptide with multiple disparate antigenic epitopes.  There would have been a reasonable expectation of success, given the knowledge that the chimeric epitope peptides were immunogenic, as taught by Jensen, and also given the knowledge that the CD4 and CD8 T cell epitopes for these EBV proteins were well-known, as taught by Cobbold.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Allowable Subject Matter
Claims 58 and 62-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NOs: 24, 26, 50-51 appear to be novel and nonobvious sequences.  While SEQ ID NOs: 2-5, 7-10, 12, 14-20, and 22-23 are all part of longer EBV protein sequences known in the art, specific fragments that consist of only these sequences do not appear to be taught or obvious.  While instant claims 55-57 are rejected on the grounds of being indefinite, the sequences claimed therein appear to be novel and nonobvious.



Conclusion
No claims are allowed.  Claims 58 and 62-63 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Roy S., et. al. Simian adenovirus 34, complete genome.  GenBank: FJ025905.1.  Dep. 03/08/2012.  Appears to be the adenovirus backbone utilized in the instant invention.
US20200276295A1
US20200330587A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648